DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "supporting the substrate by three or more lifting fingers of a lift hoop assembly" in the claim. A lift hoop assembly is already introduced 
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "supporting the substrate by three or more lifting fingers of a lift hoop assembly" in the claim. A lift hoop assembly is already introduced in claim 13, it is unclear if this is the same assembly claimed in claim 18. Examiner will interpret as the same. Appropriate clarification is requested.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The latter half of claim 12 recites “wherein the lift hoop assembly comprises a hoop body attached to a lift, and the hoop body surrounds the heated substrate support assembly,” which is already recited in claim 7.  Applicant may 
Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The latter half of claim 18 recites “wherein the lift hoop assembly comprises a hoop body attached to a lift, and the hoop body surrounds the heated substrate support assembly,” which is already recited in claim 13.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0142167 to Gage et al (“Gage”) in view of US 2006/0245852 to Iwabuchi and further in view of JP 2004241420 to Ishida, US 2008/0102646 to Kawaguchi.
Claim 1: Gage discloses a method for removing halogen-containing residues from a substrate, comprising: transferring a substrate (335 [wafer], Fig. 3B) to a substrate processing system (330a [processing module]) through a first chamber volume (interior of 504a/b [lower loadlock chamber]) of a load lock chamber (504a/b) coupled to the substrate processing system (330a), wherein the load lock chamber (504a/b), comprises: 
a chamber body (505 [loadlock housing], Fig. 5A/5B) defining the first chamber volume (interior of 504a/b [lower loadlock chamber]) and a second chamber volume (interior of 502a/b [upper loadlock chamber]) isolated from one another (see para. [0079] where plates separate the chamber volumes), wherein the first chamber volume is selectively connectable to two processing environments through two openings (118b [atmospheric doors] and 120b (lower load lock doors]) configured for substrate transferring (para. [0038]), and the second chamber volume is selectively connected to at least one of the two processing environments (102 and 106, para. [0038]);
However Gage does not disclose a heated substrate support assembly disposed in the second chamber volume, wherein the heated substrate support assembly is configured 
etching the substrate in the substrate processing chamber with chemistry comprising halogen; and removing halogen-containing residues from the etched substrate in the second chamber volume of the load lock chamber, wherein removing halogen-containing residues comprises: heating the etched substrate on a heated substrate support assembly disposed in the second chamber volume; and flowing a processing gas to the second chamber volume.
Iwabuchi discloses a heated substrate support assembly (72 [lower surface heating plate], Fig. 3) disposed in a second chamber volume (61 [chamber]), wherein the heated substrate support assembly (72) is configured to support and heat a substrate thereon (see para. [0040]), for the purpose of enabling efficient heating of the substrate (see para. [0040]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate the heated support assembly taught by Iwabuchi in the method of Gage with motivation to enable efficient heating of the substrate.
Regarding a remote plasma source, Ishida discloses a second chamber volume (inside 21 [load lock chamber], Fig. 1) configured for substrate processing in a plasma environment (see p. 4, 2nd para. where plasma generating means is disclosed inside 21), and a remote plasma source (25 [plasma generating unit], see fig. 1 where it is outside the chamber, which is interpreted as “remote”) connected to the second chamber volume (inside 21) for supplying a plasma to the second chamber volume (see p. 4 1st para. where st para.). It is noted (although not required) that Ishida teaches a first volume (inside 11 [transfer chamber], see Fig. 1), and it is noted (although not required) that they are selectively isolated from each other.
It would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate remote plasma source to the second volume as taught by Ishida to the method of Gage in view of Iwabuchi with motivation to electrically neutralize the substrate, and/or efficiently remove the substrate.
Kawaguchi discloses etching a substrate in a substrate processing chamber with chemistry comprising halogen (see para. [0054]); and removing halogen-containing residues from the etched substrate in the second chamber volume of the load lock chamber (para. [0057]), wherein removing halogen-containing residues comprises: heating the etched substrate on a heated substrate support assembly disposed in the second chamber volume (para. [0058]); and flowing a processing gas to the second chamber volume (para. [0059]), for the purpose of preventing contamination and corrosion while maintaining high productivity and process throughput (see para. [0020]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the steps of removing halogen-containing residues as taught above by Kawaguchi with motivation to prevent contamination and corrosion while maintaining high productivity and process throughput. 
Claims 2, 3, 4, and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gage in view of Iwabuchi, Ishida, and Kawaguchi as applied to claim 1 above, and further in view of US 2007/0151514 to Chen et al (“Chen”).
Claim 2: The method of Gage in view of Iwabuchi, Ishida, and Kawaguchi does not disclose further comprising a thermal insulator disposed within the second chamber volume between the heated substrate support assembly and the chamber body, wherein the heated substrate support assembly does not directly contact the chamber body.
However Chen teaches a thermal insulating component (180, Fig. 4) disposed between a chamber lid (132) and a head assembly (131) wherein the head assembly does not directly contact the chamber lid (131) for the purpose of maintaining the temperature of each component  since less heat/energy is being transferred across the thermal insulating component (180, see para. [0054]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate the thermal isolation teachings of Chen to incorporate a thermal insulator between the heated support assembly and the chamber body of the method with motivation to maintain the temperature of each component since less heat/energy is being transferred across the thermal insulating component.
Regarding Claim 3: The method of Gage in view of Iwabuchi, Ishida, Kawaguchi and Chen discloses wherein the chamber body comprises: a first chamber body (504a/b, Fig. 5, Gage) having a top wall (506a/b [center plate]), sidewalls (side walls of 505 [housing], see para. [0078]), and a chamber bottom (515 a/b [bottom plate]), wherein the top wall (506 a/b), sidewalls (sidewalls of 505) and chamber bottom (515 a/b) define the 
Regarding Claim 4: The method of Gage in view of Iwabuchi, Ishida, Kawaguchi and Chen discloses wherein a lower vacuum port (not shown, but disclosed for upper loadlocks, and Gage teaches that similar openings to channels to 510 a/b [pumpdown channels] exist but are not shown, Fig. 5A) is formed through the chamber bottom of the first chamber body (not shown, see para. [0080]), and the lower vacuum port provides a pumping channel (similar to 510 a/b, but for lower loadlock) to the first chamber volume (504a/b, see Fig. 5A, para. [0080]).
Regarding Claim 5: The method of Gage in view of Iwabuchi, Ishida, Kawaguchi and Chen discloses wherein an upper vacuum port (opening port of 510 a/b, see Fig. 5A, Gage) is formed through the sidewalls (sidewalls of 505, see para. [0080]) of the first chamber body (502 a/b), the upper vacuum port opens to the second chamber volume (see Fig. 5A).
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gage in view of Iwabuchi, Ishida, and Kawaguchi as applied to claim 1 above, and further in view of US 2011/0287632 to Brown et al (“Brown”) and US 5,895,549 to Goto et al (“Goto”).
Claim 6: The method of Gage in view of Iwabuchi, Ishida, and Kawaguchi does not disclose further comprising receiving and supporting the substrate by three or more 
Brown discloses further comprising receiving and supporting the substrate by a lift hoop assembly (200 [chamber liner], Fig. 1-4) disposed in a chamber volume (inside 100 [chamber]), wherein the lift hoop assembly comprises a hoop body (200) attached to a lift (7 [actuators], para. [0022]), and the hoop body (200) surrounds a substrate support assembly (6 [substrate support], see also para. [0023] where Brown teaches that 200 surrounds 6), for the purpose of confining gases to a smaller volume, partially restricting process gas flow thereby reducing the pressure gradient, and achieving a high degree of uniformity of process gas pressure and plasma density due to symmetric and solid design (see para. [0017-0018]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lift hoop assembly and configuration as taught by Brown with motivation to confine gases to a smaller volume, partially restricting process gas flow thereby reducing the pressure gradient, and achieve a high degree of uniformity of process gas pressure and plasma density due to symmetric and solid design.
Goto teaches a lift assembly (32, Fig. 4-7) considered capable of having three or more lifting fingers (plurality of 56 [lift member(s)]), of lift hoop assembly (32) for the purpose of lifting the substrate from the support member (14) and align the substrate for transport to from the chamber (see col. 10, lines 40-52).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the three or more lifting fingers as taught by Goto with motivation to lift the substrate from the support member and align the substrate for transport to from the chamber.
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0142167 to Gage et al (“Gage”) in view of US 2006/0245852 to Iwabuchi and further in view of JP 2004241420 to Ishida, US 2008/0102646 to Kawaguchi, US 2011/0287632 to Brown et al (“Brown”), US 2006/0105575 to Bailey, III et al (“Bailey”).
Claim 7: Gage discloses a method for removing halogen-containing residues from a substrate, comprising: transferring a substrate (335 [wafer], Fig. 3B) to a substrate processing system (330a [processing module]) through a first chamber volume (interior of 504a/b [lower loadlock chamber]) of a load lock chamber (504a/b) coupled to the substrate processing system (330a), wherein the load lock chamber (504a/b), comprises: 
a chamber body (505 [loadlock housing], Fig. 5A/5B) defining the first chamber volume (interior of 504a/b [lower loadlock chamber]) and a second chamber volume (interior of 502a/b [upper loadlock chamber]) isolated from one another (see para. [0079] where plates separate the chamber volumes), wherein the first chamber volume is selectively connectable to two processing environments through two openings (118b [atmospheric doors] and 120b (lower load lock doors]) configured for substrate transferring (para. [0038]), and the second chamber volume is selectively connected to at least one of the two processing environments (102 and 106, para. [0038]);
However Gage does not disclose a heated substrate support assembly disposed in the second chamber volume, wherein the heated substrate support assembly is configured to support and heat a substrate thereon; and a remote plasma source connected to the second chamber volume for supplying a plasma to the second chamber volume; a showerhead disposed in the second chamber volume; etching the substrate in the substrate processing chamber with chemistry comprising halogen; and removing halogen-containing residues from the etched substrate in the second chamber volume of the load lock chamber, wherein removing halogen-containing residues comprises: heating the etched substrate on a heated substrate support assembly disposed in the second chamber volume; and flowing a processing gas to the second chamber volume.
Iwabuchi discloses a heated substrate support assembly (72 [lower surface heating plate], Fig. 3) disposed in a second chamber volume (61 [chamber]), wherein the heated substrate support assembly (72) is configured to support and heat a substrate thereon (see para. [0040]), for the purpose of enabling efficient heating of the substrate (see para. [0040]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate the heated support assembly taught by Iwabuchi in the method of Gage with motivation to enable efficient heating of the substrate.
Regarding a remote plasma source, Ishida discloses a second chamber volume (inside 21 [load lock chamber], Fig. 1) configured for substrate processing in a plasma environment (see p. 4, 2nd para. where plasma generating means is disclosed inside 21), and a remote plasma source (25 [plasma generating unit], see fig. 1 where it is outside the st para. where argon, nitrogen, or helium is introduced), for the purpose of electrically neutralizing the substrate (see p. 4, para. 2), and/or efficiently removing the substrate (see p. 7, 1st para.). It is noted (although not required) that Ishida teaches a first volume (inside 11 [transfer chamber], see Fig. 1), and it is noted (although not required) that they are selectively isolated from each other.
It would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate remote plasma source to the second volume as taught by Ishida to the method of Gage in view of Iwabuchi with motivation to electrically neutralize the substrate, and/or efficiently remove the substrate.
Kawaguchi discloses a showerhead (not shown but disclosed as “gas distribution plate,” para. [0031]) disposed in a second chamber volume (inside 122, para. [0031]); etching a substrate in a substrate processing chamber with chemistry comprising halogen (see para. [0054]); and removing halogen-containing residues from the etched substrate in the second chamber volume of the load lock chamber (para. [0057]), wherein removing halogen-containing residues comprises: heating the etched substrate on a heated substrate support assembly disposed in the second chamber volume (para. [0058]); and flowing a processing gas to the second chamber volume (para. [0059]), for the purpose of preventing contamination and corrosion while maintaining high productivity and process throughput (see para. [0020]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the showerhead and the steps of removing halogen-containing residues as taught above by Kawaguchi with motivation to prevent contamination and corrosion while maintaining high productivity and process throughput. 
The method of Gage in view of Iwabuchi, Ishida, and Kawaguchi does not disclose a lift hoop assembly disposed in the second chamber volume surrounding the heated substrate support assembly and configured to lift the substrate, the lift hoop assembly comprising a ring-shaped hoop body, a hoop liner disposed on the hoop body and extending vertically upwards from the hoop body defining a processing region therein, the hoop liner surrounds both the heated substrate support and at least a portion of the showerhead; and
Brown discloses further comprising a lift hoop assembly (200 [chamber liner], Fig. 1-4) disposed in a chamber volume (inside 100 [chamber]), wherein the lift hoop assembly comprises a hoop body (200) attached to a lift (7 [actuators], para. [0022]), and the hoop body (200) surrounds a substrate support assembly (6 [substrate support], see also para. [0023] where Brown teaches that 200 surrounds 6), the lift hoop assembly (200) comprising a ring shaped hoop body (1/2 [bottom wall]/[inner rim]), a hoop liner (3 [cylindrical wall]) disposed on the hoop body (1/2) and extending upwards from the hoop body (1/2, see Fig. 2-3, see also para. [0023] where Brown teaches that 3 extends upwards from 1) defining a processing region therein (see para. [0015-0017]), for the purpose of confining gases to a smaller volume, partially restricting process gas flow 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lift hoop assembly, hoop liner, and configuration as taught by Brown with motivation to confine gases to a smaller volume, partially restricting process gas flow thereby reducing the pressure gradient, and achieve a high degree of uniformity of process gas pressure and plasma density due to symmetric and solid design.
Regarding the showerhead, Bailey discloses a hoop liner (124 [hot liner], Fig. 1A) surrounds both a heated substrate support (102 [bottom electrode]) and at least a portion of a showerhead (104 [top electrode]), for the purpose of serving as a plasma confinement barrier defining a plasma zone formed between the showerhead and the substrate support (see para. [0042]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the configuration of the hoop liner as taught by Bailey with motivation to serve as a plasma confinement barrier defining a plasma zone formed between the showerhead and the substrate support.
Claims 8, 9, 10, and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gage in view of Iwabuchi, Ishida, Kawaguchi, Brown as applied to claim 7 above, and further in view of US 2007/0151514 to Chen et al (“Chen”).
Claim 8: The method of Gage in view of Iwabuchi, Ishida, Kawaguchi, Brown does not disclose further comprising a thermal insulator disposed within the second chamber volume between the heated substrate support assembly and the chamber body, wherein the heated substrate support assembly does not directly contact the chamber body.
However Chen teaches a thermal insulating component (180, Fig. 4) disposed between a chamber lid (132) and a head assembly (131) wherein the head assembly does not directly contact the chamber lid (131) for the purpose of maintaining the temperature of each component  since less heat/energy is being transferred across the thermal insulating component (180, see para. [0054]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate the thermal isolation teachings of Chen to incorporate a thermal insulator between the heated support assembly and the chamber body of the method with motivation to maintain the temperature of each component since less heat/energy is being transferred across the thermal insulating component.
Regarding Claim 9: The method of Gage in view of Iwabuchi, Ishida, Kawaguchi, Brown and Chen discloses wherein the chamber body comprises: a first chamber body (504a/b, Fig. 5, Gage) having a top wall (506a/b [center plate]), sidewalls (side walls of 505 [housing], see para. [0078]), and a chamber bottom (515 a/b [bottom plate]), wherein the top wall (506 a/b), sidewalls (sidewalls of 505) and chamber bottom (515 a/b) define the first chamber volume (interior of 504 a/b, see para. [0078-0079]); a second chamber body (502 a/b) stacked on the top wall (506 a/b) of the first chamber 
Regarding Claim 10: The method of Gage in view of Iwabuchi, Ishida, Kawaguchi, Brown and Chen discloses wherein a lower vacuum port (not shown, but disclosed for upper loadlocks, and Gage teaches that similar openings to channels to 510 a/b [pumpdown channels] exist but are not shown, Fig. 5A) is formed through the chamber bottom of the first chamber body (not shown, see para. [0080]), and the lower vacuum port provides a pumping channel (similar to 510 a/b, but for lower loadlock) to the first chamber volume (504a/b, see Fig. 5A, para. [0080]).
Regarding Claim 11: The method of Gage in view of Iwabuchi, Ishida, Kawaguchi, Brown and Chen discloses wherein an upper vacuum port (opening port of 510 a/b, see Fig. 5A, Gage) is formed through the sidewalls (sidewalls of 505, see para. [0080]) of the first chamber body (502 a/b), the upper vacuum port opens to the second chamber volume (see Fig. 5A).
Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gage in view of Iwabuchi, Ishida, Kawaguchi, Brown as applied to claim 7 above, and further in view of US 5,895,549 to Goto et al (“Goto”).
Claim 12: The method of Gage in view of Iwabuchi, Ishida, Kawaguchi, Brown already discloses further comprising receiving and supporting the substrate by a lift hoop assembly (200 [chamber liner], Fig. 1-4, Brown) disposed in a chamber volume (inside 100 [chamber]), wherein the lift hoop assembly comprises a hoop body (200) attached to a lift (7 [actuators], para. [0022]), and the hoop body (200) surrounds a substrate support 
The method of Gage in view of Iwabuchi, Ishida, Kawaguchi, Brown does not disclose further comprising receiving and supporting the substrate by three or more lifting fingers of a lift hoop assembly disposed in the second chamber volume.
Goto teaches a lift assembly (32, Fig. 4-7) considered capable of having three or more lifting fingers (plurality of 56 [lift member(s)]) of a lift hoop assembly (32) for the purpose of lifting the substrate from the support member (14) and align the substrate for transport to from the chamber (see col. 10, lines 40-52).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the three or more lifting fingers as taught by Goto with motivation to lift the substrate from the support member and align the substrate for transport to from the chamber.
Claim 13, 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0142167 to Gage et al (“Gage”) in view of US 2006/0245852 to Iwabuchi and further in view of US 2008/0102646 to Kawaguchi, US 2011/0287632 to Brown et al (“Brown”), US 2006/0105575 to Bailey, III et al (“Bailey”).
Claim 13: Gage discloses a method for removing halogen-containing residues from a substrate, comprising: transferring a substrate (335 [wafer], Fig. 3B) to a substrate processing system (330a [processing module]) through a first chamber volume (interior 
a chamber body (505 [loadlock housing], Fig. 5A/5B) defining the first chamber volume (interior of 504a/b [lower loadlock chamber]) and a second chamber volume (interior of 502a/b [upper loadlock chamber]) isolated from one another (see para. [0079] where plates separate the chamber volumes), wherein the first chamber volume is selectively connectable to two processing environments through two openings (118b [atmospheric doors] and 120b (lower load lock doors]) configured for substrate transferring (para. [0038]), and the second chamber volume is selectively connected to at least one of the two processing environments (102 and 106, para. [0038]);
However Gage does not disclose a heated substrate support assembly disposed in the second chamber volume, wherein the heated substrate support assembly is configured to support and heat a substrate thereon; a showerhead disposed in the second chamber volume; etching the substrate in the substrate processing chamber with chemistry comprising halogen; and removing halogen-containing residues from the etched substrate in the second chamber volume of the load lock chamber, wherein removing halogen-containing residues comprises: heating the etched substrate on a heated substrate support assembly disposed in the second chamber volume; and flowing a processing gas to the second chamber volume.
Iwabuchi discloses a heated substrate support assembly (72 [lower surface heating plate], Fig. 3) disposed in a second chamber volume (61 [chamber]), wherein the heated substrate support assembly (72) is configured to support and heat a substrate thereon (see 
It would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate the heated support assembly taught by Iwabuchi in the method of Gage with motivation to enable efficient heating of the substrate.
Kawaguchi discloses a showerhead (not shown but disclosed as “gas distribution plate,” para. [0031]) disposed in a second chamber volume (inside 122, para. [0031]); etching a substrate in a substrate processing chamber with chemistry comprising halogen (see para. [0054]); and removing halogen-containing residues from the etched substrate in the second chamber volume of the load lock chamber (para. [0057]), wherein removing halogen-containing residues comprises: heating the etched substrate on a heated substrate support assembly disposed in the second chamber volume (para. [0058]); and flowing a processing gas to the second chamber volume (para. [0059]), for the purpose of preventing contamination and corrosion while maintaining high productivity and process throughput (see para. [0020]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the showerhead and the steps of removing halogen-containing residues as taught above by Kawaguchi with motivation to prevent contamination and corrosion while maintaining high productivity and process throughput. 
The method of Gage in view of Iwabuchi, and Kawaguchi does not disclose a lift hoop assembly disposed in the second chamber volume surrounding the heated substrate 
Brown discloses further comprising a lift hoop assembly (200 [chamber liner], Fig. 1-4) disposed in a chamber volume (inside 100 [chamber]), wherein the lift hoop assembly comprises a hoop body (200) attached to a lift (7 [actuators], para. [0022]), and the hoop body (200) surrounds a substrate support assembly (6 [substrate support], see also para. [0023] where Brown teaches that 200 surrounds 6), the lift hoop assembly (200) comprising a ring shaped hoop body (1/2 [bottom wall]/[inner rim]), a hoop liner (3 [cylindrical wall]) disposed on the hoop body (1/2) and extending upwards from the hoop body (1/2, see Fig. 2-3, see also para. [0023] where Brown teaches that 3 extends upwards from 1) defining a processing region therein (see para. [0015-0017]), for the purpose of confining gases to a smaller volume, partially restricting process gas flow thereby reducing the pressure gradient, and achieving a high degree of uniformity of process gas pressure and plasma density due to symmetric and solid design (see para. [0017-0018]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lift hoop assembly, hoop liner, and configuration as taught by Brown with motivation to confine gases to a smaller volume, partially restricting process gas flow thereby reducing the pressure gradient, and 
Regarding the showerhead, Bailey discloses a hoop liner (124 [hot liner], Fig. 1A) surrounds both a heated substrate support (102 [bottom electrode]) and at least a portion of a showerhead (104 [top electrode]), for the purpose of serving as a plasma confinement barrier defining a plasma zone formed between the showerhead and the substrate support (see para. [0042]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the configuration of the hoop liner as taught by Bailey, III with motivation to serve as a plasma confinement barrier defining a plasma zone formed between the showerhead and the substrate support.
Claim 20: The method of Gage in view of Iwabuchi, Kawaguchi, Brown discloses wherein the showerhead (not referenced but disclosed as “gas distribution plate” GDP) is disposed within a central opening defined by the second chamber volume (central volume chamber volume of Gage, it is also noted that Kawaguchi teaches that the GDP is disposed below the heater module, a location which appears to be in a central opening in the chamber volume.
Claims 14, 15, 16, and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gage in view of Iwabuchi, Kawaguchi, Brown, Bailey as applied to claims 13, 20 above, and further in view of US 2007/0151514 to Chen et al (“Chen”).
Claim 14: The method of Gage in view of Iwabuchi, Kawaguchi, Brown, Bailey does not disclose further comprising a thermal insulator disposed within the second chamber volume between the heated substrate support assembly and the chamber body, wherein the heated substrate support assembly does not directly contact the chamber body.
However Chen teaches a thermal insulating component (180, Fig. 4) disposed between a chamber lid (132) and a head assembly (131) wherein the head assembly does not directly contact the chamber lid (131) for the purpose of maintaining the temperature of each component  since less heat/energy is being transferred across the thermal insulating component (180, see para. [0054]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate the thermal isolation teachings of Chen to incorporate a thermal insulator between the heated support assembly and the chamber body of the method with motivation to maintain the temperature of each component since less heat/energy is being transferred across the thermal insulating component.
Regarding Claim 15: The method of Gage in view of Iwabuchi, Kawaguchi, Brown, Bailey and Chen discloses wherein the chamber body comprises: a first chamber body (504a/b, Fig. 5, Gage) having a top wall (506a/b [center plate]), sidewalls (side walls of 505 [housing], see para. [0078]), and a chamber bottom (515 a/b [bottom plate]), wherein the top wall (506 a/b), sidewalls (sidewalls of 505) and chamber bottom (515 a/b) define the first chamber volume (interior of 504 a/b, see para. [0078-0079]); a second chamber body (502 a/b) stacked on the top wall (506 a/b) of the first chamber body (504 
Regarding Claim 16: The method of Gage in view of Iwabuchi, Kawaguchi, Brown, Bailey and Chen discloses wherein a lower vacuum port (not shown, but disclosed for upper loadlocks, and Gage teaches that similar openings to channels to 510 a/b [pumpdown channels] exist but are not shown, Fig. 5A) is formed through the chamber bottom of the first chamber body (not shown, see para. [0080]), and the lower vacuum port provides a pumping channel (similar to 510 a/b, but for lower loadlock) to the first chamber volume (504a/b, see Fig. 5A, para. [0080]).
Regarding Claim 17: The method of Gage in view of Iwabuchi, Kawaguchi, Brown, Bailey and Chen discloses wherein an upper vacuum port (opening port of 510 a/b, see Fig. 5A, Gage) is formed through the sidewalls (sidewalls of 505, see para. [0080]) of the first chamber body (502 a/b), the upper vacuum port opens to the second chamber volume (see Fig. 5A).
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gage in view of Iwabuchi, Kawaguchi, Brown, Bailey as applied to claims 13, 20 above, and further in view of US 5,895,549 to Goto et al (“Goto”).
Claim 18: The method of Gage in view of Iwabuchi, Kawaguchi, Brown already discloses further comprising receiving and supporting the substrate by a lift hoop assembly (200 [chamber liner], Fig. 1-4, Brown) disposed in a chamber volume (inside 100 [chamber]), wherein the lift hoop assembly comprises a hoop body (200) attached to a lift (7 [actuators], para. [0022]), and the hoop body (200) surrounds a substrate support 
The method of Gage in view of Iwabuchi, Kawaguchi, Brown, Bailey does not disclose further comprising receiving and supporting the substrate by three or more lifting fingers of a lift hoop assembly disposed in the second chamber volume.
Goto teaches a lift assembly (32, Fig. 4-7) considered capable of having three or more lifting fingers (plurality of 56 [lift member(s)]) of a lift hoop assembly (32) for the purpose of lifting the substrate from the support member (14) and align the substrate for transport to from the chamber (see col. 10, lines 40-52).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the three or more lifting fingers as taught by Goto with motivation to lift the substrate from the support member and align the substrate for transport to from the chamber.
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gage in view of Iwabuchi, Kawaguchi, Brown, Bailey as applied to claims 13, 20 above, and further in view of JP 2004241420 to Ishida.
Claim 19: The method of Gage in view of Iwabuchi, Kawaguchi, Brown, Bailey does not disclose wherein a remote plasma source is connected to the second chamber volume for supplying a plasma to the second chamber volume.
Regarding a remote plasma source, Ishida discloses a second chamber volume (inside 21 [load lock chamber], Fig. 1) configured for substrate processing in a plasma environment (see p. 4, 2nd para. where plasma generating means is disclosed inside 21), st para. where argon, nitrogen, or helium is introduced), for the purpose of electrically neutralizing the substrate (see p. 4, para. 2), and/or efficiently removing the substrate (see p. 7, 1st para.). It is noted (although not required) that Ishida teaches a first volume (inside 11 [transfer chamber], see Fig. 1), and it is noted (although not required) that they are selectively isolated from each other.
It would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate remote plasma source to the second volume as taught by Ishida to the method of Gage in view of Iwabuchi, Kawaguchi, Brown, Bailey with motivation to electrically neutralize the substrate, and/or efficiently remove the substrate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718